UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-2025


JOHN F. PIWOWARSKI,

                Plaintiff - Appellant,

          v.

FAYE MORGAN, Manager of Charles Town Towers,

                Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cv-00068-JPB-JES)


Submitted:   February 5, 2010                   Decided:   March 3, 2010


Before KING and    SHEDD,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John F. Piwowarski, Appellant Pro Se.  Kirk H. Bottner, LAW
OFFICE OF KIRK H. BOTTNER, Charles Town, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John F. Piwowarski appeals from the district court's

order denying his motion to reopen his case.             We have reviewed

the record and find no reversible error. ∗         Accordingly, we affirm

for the reasons stated by the district court.               Piwowarski v.

Morgan, No. 3:08-cv-00068-JPB-JES (N.D. W. Va. Aug. 31, 2009).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




      ∗
       Because Piwowarski’s suit was dismissed without prejudice,
Piwowarski may still refile his suit in the district court. As
the district court has explained, Piwowarski must refile his
suit as a new case and pay the appropriate fees. We express no
opinion on the timeliness or merits of Piwowarski’s claims.



                                    2